IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,231



                  EX PARTE DARRELL WAYNE PARKER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 99009-A IN THE CRIMINAL DISTRICT COURT
                         FROM JEFFERSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to fifty years’ imprisonment. The Ninth Court of Appeals affirmed

his conviction. Parker v. State, No. 09-07-00480-CR (Tex. App. – Beaumont, October 15, 2008).

       Applicant contends that his counsel retained to file a petition for discretionary review

rendered ineffective assistance because counsel failed to timely file the petition, thereby denying

Applicant his opportunity to seek discretionary review from this Court.
                                                                                                     2

       Counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has

entered findings of fact and conclusions of law that counsel failed to timely file Applicant’s petition

for discretionary review. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Ninth Court of Appeals

in Cause No. 09-07-00480-CR that affirmed his conviction in Case No. 99009-A from the Criminal

District Court of Jefferson County. Applicant shall file his petition for discretionary review with the

Ninth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: September 23, 2009
Do not publish